Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 3, 5, 6, 8, 10-13, 15, 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs (US 694246, hereinafter referred to as “Briggs”).

Regarding claim 1, Briggs discloses a locking fastener assembly (see annotated figure A below) comprising: a fastener (see annotated figure A below) comprising a threaded portion (see annotated figure A below) and a head (see annotated figure A below) having a first end and 5second end axially spaced from the first end (see annotated figure A below), the second end comprising a fastening surface and a locking washer recess (see annotated figure A below, and fastening surface at second end of the head of fastener/bolt 10 is with respect to an abutting portion of the plate 19, and locking washer recess is recess at second end adjacent to portion of surface 17 of the block 15 surrounding the opening 16 directly facing annular rim 13 of nut 12); a locking washer (see annotated figure A below) disposed at least partially within the locking washer recess (see annotated figure A below, see also Fig. 2), the locking washer (19) comprising a locking tab (see annotated figure A below) extending in a first direction (see annotated figure A below) and a stop (see annotated figure A below) biased in a second direction opposing the first direction (see annotated figure A below), wherein 10the locking tab is operable to lock rotation of the locking washer relative to an item being secured upon a torqueing rotation and a loosening rotation of the fastener (right hand column in page 1, lines 95-101, note: projection 21 is the locking tab); and a locking member (Figs 1-2, block 15) supported by the fastener (Fig. 2, 15 supported by bolt 10), and operable to interface with the stop of the locking washer upon the loosening rotation of the fastener to 15lock the fastener relative to the item being secured (Fig. 1, block 15 has ratchet-teeth 18, serving as interface element with respect to beveled end 20 (stop) of the plate 19 (locking washer); “locking member” in Briggs refers to the plate 19, which is locking washer; right hand column in page 1, lines 79-93). 




Annotated Figure A from Briggs

    PNG
    media_image1.png
    688
    709
    media_image1.png
    Greyscale

Regarding claim 2, Briggs discloses wherein the fastener (see annotated figure A above) comprises a bolt (Fig. 2, bolt 10), and wherein the threaded portion (see annotated figure A above) comprises an externally threaded shaft of the bolt (Fig. 2, bolt 10 has an externally threaded shaft).  
Regarding claim 3, Briggs discloses wherein the fastener comprises a 20nut (Fig. 2 nut 12), and wherein the threaded portion comprises an internally threaded bore of the nut (Fig. 2, nut 12 has an internal threaded bore).  
Regarding claim 5, Briggs discloses wherein the locking member (by interpreting the locking member to include not just the block 15, but also the nut 12 having the protruding annular rim 13 at the locking washer recess, since the block 15 and the nut 12 are used together for locking and clamping at least two material layers) comprises a protrusion formed in the locking washer recess (see annotated figure A above, protruding annular rim 13 at the locking washer recess), the protrusion extending away from the first end (rim 13 extending away from and at distance from first end of head, see annotated figure A above).  
Regarding claim 6, Briggs discloses wherein the locking washer 5comprises a split spring washer (Fig. 1, spring metal plate 19 is split, specification in page 2, left hand column, line 15) and the stop comprises a first end of the split spring washer and the locking tab comprises a second end of the split spring washer (Fig. 1 and annotated figure A above, stop and locking tab are at opposite ends).
Regarding claim 8, Briggs discloses 10wherein the fastening surface is located radially inward of the locking washer recess and the locking washer extends radially outward from the locking washer recess (fastening surface at second end of head of fastener/bolt 10 is with respect to an abutting portion of the plate 19, and which is located radially inward towards the threads of the bolt 10 due to radial symmetry of the washer/plate 19 as well as the surface 17 within the radially-arranged teeth 18, respectively, and locking washer recess is recess in block 15 adjacent to portion of surface 17 surrounding the opening 16 directly facing annular rim 13 of nut 12, and washer/plate 19 extends radially outward from the locking washer recess, see also annotated figure A above).
Regarding claim 10, Briggs discloses a locking system (Fig. 2), comprising: a base having a threaded interface operable to receive a locking fastener (Fig. 2, base/nut 12 having threaded bore to receive bolt 10);  20an item for securement to the base (Fig. 2, block 15/item for securement to nut 12), the item (15) for securement to the base (12) comprising a locking washer stop (Fig .2 ratchet teeth 18); and a locking fastener assembly (Fig. 2, see annotated figure A above) comprising: a fastener (see annotated figure A above) comprising a threaded portion (see annotated figure A above)  interfacing with the threaded interface of the base (Fig. 2), and a head having a first end and second end 25axially spaced from the first end (see annotated figure A above), the second end comprising a fastening surface and a locking washer recess (see annotated figure A above); 202865-19-13177-US-NPa locking washer disposed at least partially within the locking washer recess (see annotated figure A above), the locking washer comprising a locking tab (see annotated figure A above) extending in a first direction into the locking washer stop (see annotated figure A above) and a stop (see annotated figure A above) biased in a second direction opposing the first direction (see annotated figure A above), wherein the locking tab is 5operable to lock rotation of the locking washer relative to the item being secured upon a torqueing rotation and a loosening rotation of the fastener (right hand column in page 1, lines 95-101, note: projection 21 is the locking tab); and a locking member supported by the fastener (Figs 1-2, block 15 supported by bolt 10),and operable to interface with the stop of the locking washer upon the loosening rotation of the 10fastener to lock the fastener relative to the item being secured (Fig. 1, block 15 has ratchet-teeth 18, serving as interface element with respect to beveled end 20 (stop) of the plate 19 (locking washer); note: “locking member” in Briggs refers to the plate 19, which is locking washer; right hand column in page 1, lines 79-93). 
Regarding claim 11, Briggs discloses wherein the locking washer stop comprises an aperture in the item for securement (Fig. 1, hole 16/aperture surrounded by teeth 18/locking washer stop in the block 15). 
Regarding claim 12, Briggs discloses wherein the fastener comprises at least one of a bolt or a nut (Figs 1-2, bolt 10 or nut 12).
Regarding claim 13, Briggs discloses 15wherein the locking washer comprises a split spring washer (Fig. 1, spring metal plate 19 is split, page 2, left hand column, line 15), the stop comprises a first end of the split spring washer, and the locking tab comprises a second end of the split spring washer (Fig. 1 and annotated figure A above, stop and locking tab are at opposite ends). 
Regarding claim 15, Briggs discloses 20wherein the fastening surface is located radially inward of the locking washer recess and the locking washer extends radially outward from the locking washer recess (fastening surface at second end of head of fastener/bolt 10 is with respect to an abutting portion of the plate 19, and which is located radially inward towards the threads of the bolt 10 due to radial symmetry of the washer/plate 19 as well as the surface 17 within the radially-arranged teeth 18, respectively, and locking washer recess is recess in block 15 adjacent to portion of surface 17 surrounding the opening 16 directly facing annular rim 13 of nut 12, and washer/plate 19 extends radially outward from the locking washer recess, see also annotated figure A above).
Regarding claim 17, Briggs discloses a method for configuring a locking fastener assembly (Fig. 2), comprising: configuring a fastener (Fig. 2, bolt 10) to have a threaded portion (see annotated figure A above)  and a head (see annotated figure A above)   having a first end and second end axially spaced from the first end (see annotated figure A above), the second end comprising a fastening surface and a locking washer recess (see annotated figure A above, and fastening surface at second end of the head of fastener/bolt 10 is with respect to an abutting portion of the plate 19, and locking washer recess is recess at second end adjacent to portion of surface 17 of the block 15 surrounding the opening 16 directly facing annular rim 13 of nut 12);  10configuring a locking washer (see annotated figure A above) to be disposed at least partially within the locking washer recess (see annotated figure A above, see also Fig. 2) and to have a locking tab (see annotated figure A above) extending in a first direction (see annotated figure A above) and a stop (see annotated figure A above) biased in a second direction opposing the first direction (see annotated figure A above), wherein the locking tab is operable to lock rotation of the locking washer relative to an item being secured upon a torqueing rotation and a loosening 15rotation of the fastener (right hand column in page 1, lines 95-101, note: projection 21 is the locking tab); and configuring a locking member (Figs 1-2, block 15) to be supported by the fastener (Fig. 2, 15 supported by bolt 10) and operable to interface with the stop of the locking washer upon the loosening rotation of the fastener to lock the fastener relative to the item being secured (Fig. 1, block 15 has ratchet-teeth 18, serving as interface element with respect to beveled end 20 (stop) of the plate 19 (locking washer); note: “locking member” in Briggs refers to the plate 19, which is locking washer; right hand column in page 1, lines 79-93).
Regarding claim 18, Briggs discloses further comprising:  20configuring an item to be fastened (Fig. 2, block 15/item for securement to nut 12) to have a locking washer stop operable to receive the locking tab (Fig .2 ratchet teeth 18 serving as locking washer stop to receive locking tab, see annotated figure A above).
Regarding claim 19, Briggs discloses wherein the fastener comprises a bolt (Fig. 2, bolt 10) and the threaded portion comprises a threaded shaft of the bolt (annotated figure A above, threaded portion is thread shaft of 10), the method further comprising, forming a threaded aperture in the base to receive the bolt (Figs 1 and 2, nut 12 has a threaded aperture in center thereof to receive threaded portion of bolt 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 694246, hereinafter referred to as “Briggs”) in view of Wu (CN 2921414Y, hereinafter referred to as “Wu”). 
Regarding claim 4, Briggs fails to disclose wherein the second end comprises an aperture in the locking washer recess and the locking member comprises a pin secured in the aperture and extending away from the first end.  
However, Briggs modified by Wu teach wherein the second end comprises an aperture in the locking washer recess (Wu: Figs 1 and 13, washer 7 has an aperture for accommodating movable pin 5, which can be disposed at locking washer recess at second end of Briggs, see annotated figure A above) and the locking member comprises a pin secured in the aperture (Wu: Fig. 1, movable pin 5 secured in aperture of washer 7, while the head 8 of Wu can be modified to be locking member/block 15 of Briggs) and extending away from the first end (movable pin 5 of Wu can extend away from first end of head of Briggs of annotated figure A above, towards washer).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs by Wu based on the rationale that in the event of an occasion of higher vibration environment in which the oscillation amplitude is bigger, the nut/bolt assembly can be loosened as discussed in Wu in English translation copy page 2 in the description section lines 4-6, therefore, it appears that, according to teachings of Briggs, the relatively small depth of the beveled end 20 (stop) of the plate 19 (locking washer) reaching into the ratchet teeth of the block 15 may not be sufficient and might come loose, during such high vibration oscillation condition described by Wu, therefore, by adding much deeper movable pin 5 engagable in a pin hole 3, alongside other required components taught by Wu, improved locking of the block 15/locking member with respect to the locking washer can be achieved by modifying Briggs by Wu. 
Regarding claim 20, Briggs fails to disclose 25wherein the locking member comprises a pin, the method further comprising forming a hole in the locking washer recess sized and shaped to receive the pin and securing the pin in the hole. 
However, Briggs modified by Wu teach wherein the locking member comprises a pin (Wu: Fig. 1, movable pin 5 secured in aperture of washer 7, while the head 8 can be modified to be locking member/block 15 of Briggs), the method further comprising forming a hole in the locking washer recess sized and shaped to receive the pin and securing the pin in the hole (Wu: Figs 1 and 13, washer 7 has an aperture for accommodating movable pin 5, which can be disposed at locking washer recess at second end, see annotated figure A above, of Briggs; Wu: Fig. 1, movable pin 5 secured in aperture of washer 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs by Wu based the same rationale as previously discussed for claim 4 above, thereby omitted herein for brevity.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 694246, hereinafter referred to as “Briggs”) in view of Horrocks (US 228236). 
Regarding claims 7 and 14, Briggs fails to disclose wherein the locking washer comprises a plurality of support members defining a plurality of stops.  
However, MPEP 2144.04 V(B) explains that court has held that mere duplication of parts (i.e. duplicating to form a plurality of stops from one stop) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 V(B) for details). Furthermore, MPEP 2144.04 also explained that rearrangement of parts, i.e. particular placement of additional stops in relation to the first stop, at more than one ends of the washer, would be an obvious matter of design choice.  
Meanwhile, Horrocks teaches wherein the locking washer comprises a plurality of support members defining a plurality of stops (Figs 1-4, washer 1 with plurality of curvilinear portions 3 or resilient portions 8 (support members), with stops/lugs 12 or ends 5a serving as stops). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs by Horrocks in view of teachings from MPEP 2144.04 alongside the rationale that multiple stops arranged at evenly distributed multiple positions axially would obviously improve upon the overall securement over just one single stop. 

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 694246, hereinafter referred to as “Briggs”) in view of Lee (WO 2010068001A2, hereinafter referred to as “Lee”). 
Regarding claim 9, Briggs discloses wherein the fastening surface is located radially outward of the locking washer recess (see annotated figure A, due to radial symmetry of structures of the ratchet-teeth 18 and surface 17 adjacent opening 16 in the block 15, fastening surface at 17 in between 18 is likewise radially outward), 
However, Briggs fails to disclose wherein the fastener further comprises at least one access hole extending from the first end to the second end of the head, the access hole being in communication with the locking washer recess.  
However, Lee teaches wherein the fastener (Fig. 5, fastener/bolt 100) further comprises at least one access hole (Fig. 5, access hole/insertion guide groove 130) extending from the first end to the second end of the head, the access hole being in communication with the locking washer recess (Fig. 5, insertion guide groove 130 extending from one end to another end of bolt body 120, while groove 130 in communication with protrusion 310 of washer 300, locking washer recess can be the contacting region of the bolt head 110 of fastener 100 with respect to washer 300). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs by Lee based on the rationale that the access hole (130) and washer protrusion (310) combination set of Lee can improve upon the locking of the fastener with respect to the locking washer, whereas Briggs fails to teach such locking mechanism between the washer and the threaded part of the bolt. 
Regarding claim 16, Briggs discloses wherein the fastening surface is located radially outward of the locking washer recess (see annotated figure A, due to radial symmetry of structures of the ratchet-teeth 18 and surface 17 adjacent opening 16 in the block 15, fastening surface at surface 17 in between teeth 18 is likewise radially outward).
However, Briggs fails to disclose wherein the fastener further comprises at least one access hole extending from the first end to the second end of the head, the access hole being in communication with the locking washer recess.  
However, Lee teaches wherein the fastener (Fig. 5, fastener/bolt 100) further comprises at least one access hole (Fig. 5, access hole/insertion guide groove 130) extending from the first end to the second end of the head, the access hole being in communication with the locking washer recess (Fig. 5, insertion guide groove 130 extending from one end to another end of bolt body 120, while 130 in communication with protrusion 310 of washer 300, locking washer recess can be the contacting region of the bolt head 110 of fastener 100 with respect to washer 300).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs by Lee based on the same rationale as previously discussed for claim 9 above, thereby omitted herein for brevity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lawson US 938880 discloses a nut lock assembly.  Herpolsheimer US 3263727 discloses a lock washer assembly. Ito US 5433567 discloses a bolt assembly with washer and locking means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632      
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632